internal_revenue_service department of the treasury uniform issue list washington dc person to contact telephone number refer reply to op e ep t date oct legend individual a i trust m state p plan x dear this is in response to your request for a ruling dated and supplemented by letters dated december date february march concerning distributions to you pursuant to sec_401 of the internal_revenue_code submitted the following facts and representations submitted by your authorized representative your representative has date date and individual a was a participant in plan x a profit- sharing plan which has been represented to be qualified under distributions sec_401 of the internal_revenue_code under plan x had not commenced to individual a prior to her death individual a is the primary beneficiary designated by trust m trust m provides that upon the death of a trustor the trustee shall divide the trust estate into three trusts designated as trust a_trust b representative has stated that the trustee is required to allocate your separate_property and your share of community_property including pension benefits earned during marriage to trust a your authorized representative has also stated that trust c holds that part of decedent’s estate which is and trust c your authorized page exempt from estate_tax under the unified_credit document requires interests in qualified_plans to be allocated to trust b unless other assets are insufficient to fully fund trust cc the trust in this case there were sufficient assets allocable to trust c from the remaining assets that no portion of the interest in plan x was allocated to trust c of plan x assets were required to be allocated to trust a and trust b as a result all trust m provides that during the lifetime of the surviving trustor the trustee shall pay the entire net_income of trust a to the surviving trustor not less frequently than annually and any part or all of the principal of trust a as the surviving trustor may direct in writing from time to time the surviving trustor has a general testamentary_power_of_appointment and passes to trust c if this power is not exercised the remainder from time to time as may be needed by the trust m also provides that the trustee shall pay to the surviving trustor the entire net_income of trust b not less frequently than annually and such portions of the principal of trust b surviving trustor in order to provide for the surviving trustor’s health education support and maintenance if trust a or principal available trustor the trustee shall distribute the remaining portion of the trust estate of trust b to and among the issue of the trustors in such proportions as the surviving trustor may designate and appoint in and by his or her last will residue shall be added to trust c is exhausted and the trustor has no other sources of income upon the death of the surviving any trust c provides in part that after the death of the surviving trustor remaining trust income and principal will go to the children or their issue under the terms set forth in trust m section d of plan x requires that all distributions conform to the requirements of sec_401 of the code and the regulations issued thereunder x also states that in any instance in which the default provisions of the regulations may be overridden by an election of the participant or beneficiary the participant or beneficiary shall have the right to elect among all permissible optional methods of calculating or distributing benefits section d of plan based on the above representations your authorized representative has requested the following rulings page that you are the designated_beneficiary as defined in sec_401 of the code of individual a’s account under plan x that your life expectancy at the required_beginning_date is to be used for determining required distributions under sec_401 of the code that your life expectancy may be recalculated annually at your election with such election to be made prior to the required_beginning_date pursuant to discussions with your authorized representative your other ruling requests will not be addressed pursuant to section dollar_figure of revproc_98_4 1998_1_irb_113 which states that the service will not issue letter rulings in certain areas because of the factual nature of the issues involved sec_401 b ii of the code provides in part that where an employee dies before distribution of the employee’s interest has begun in accordance with a distributed within five years after the date of the death of such employee a ii the entire_interest of the employee will be sec_1 a -1 q a c-2 of the proposed income_tax regulations states in part that in order to satisfy the five b ii the employee’s interest year rule_of sec_401 must be distributed by december of the calendar_year which contains the fifth anniversary of the date of the employee’s death sec_401 b iii of the code provides an any portion of the employee’s interest is payable to exception to the five-year rule if certain amounts are payable over the life of the beneficiary i for the benefit of a designated_beneficiary ii portion will be distributed in accordance with the regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and than one year after the date of the employee’s death or such later date as the secretary may prescribe by regulations iii such distributions begin not later the exception applies if such or sec_401 b iv of the code provides that if the designated_beneficiary is the surviving_spouse of the employee the date on which the distributions are required to begin under sec_401 earlier than the date on which the employee would have attained age and if the surviving_spouse dies before the b iii iii shall not be any page distributions to such spouse begin sec_401 b shall be applied as if the surviving_spouse were the employee sec_401 of the code states that for purposes of sec_401 the life expectancy of an employee and the employee’s spouse other than in the case of a life_annuity may be redetermined but not more frequently than annually sec_401 e of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee sec_1 a -1 q a d-2a a of the proposed_regulations states in part that only individuals may be designated beneficiaries for purposes of sec_401 of the code pursuant to sec_1_401_a_9_-1 q a d-5 of the proposed_regulations in the case in which a_trust is named as beneficiary of an employee all beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit are treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 of the code if as of the later of the date on which the trust is named as beneficiary or the employee’s required_beginning_date the applicable_requirements with respect to the trust under sec_1_401_a_9_-1 q a d-5 of the proposed_regulations are met sec_1 a -1 q a d-6 of the proposed_regulations further states in part that in the case in which a_trust is named as beneficiary of an employee all beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the and iv distribution period under sec_401 iii of the code if the requirements of sec_1 a -1 q a d-5 and other applicable_requirements are satisfied as of the specified date distributions to the trust for purposes of sec_401 will be treated as being paid to the appropriate beneficiary of the trust with respect to the trust’s interest in the employee’s benefit beneficiary of an employee and if the requirements referenced in d-6 are not satisfied the employee will be treated as not having a designated_beneficiary under the plan if the requirements are satisfied a_trust is named as however if a page sec_1 a -1 q a e-5 a of the proposed_regulations states in part that except as otherwise provided if more than one individual is designated as in paragraph f a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1 a -1 q a e-5 d of the proposed_regulations states in part that for purposes of determining the distribution period in accordance with e-5 a if any designated_beneficiary involved is the employee’s spouse and the life expectancy of the spouse is being recalculated the life expectancy of the spouse as recalculated will be compared in each calendar_year to the remaining life expectancy of the other applicable designated_beneficiary or beneficiaries not recalculated and the shortest life expectancy will be used for determining the minimum distribution required for that calendar_year sec_1 a -1 q a e-5 b of the proposed_regulations states that except as provided in paragraph e if a beneficiary’s entitlement to an employee’s benefit is contingent on an event other than the employee’s death eg death of another beneficiary such contingent beneficiary is considered to be a designated_beneficiary for purposes of determining which designated_beneficiary has the shortest life expectancy under paragraph a sec_1 a -1 q a e-5 e of the proposed_regulations states if a beneficiary’s entitlement to an employee’s benefit is contingent on the death of a prior beneficiary such contingent beneficiary will not be considered a beneficiary for purposes of determining who is the designated_beneficiary with the shortest life expectancy under paragraph a this rule does not apply if the individual is death occurs prior to the applicable_date for determining the designated_beneficiary illustrating that a death contingency is the availability of the benefits is dependent on another beneficiary’s death or whether a beneficiary who is not an q a e-5 e provides an example a provision in which a beneficiary sec_1 a -1 q a e-7 c of the proposed_regulations states that the plan may adopt a provision that permits the employee or spouse in the case of distributions described sec_401 iii of the code to iv and page as of the date of the if such election is permitted the employee or elect the applicability or inapplicability of sec_401 d spouse must elect whether or not life expectancy will be recalculated no later than the time of the first required_distribution under sec_401 first required_distribution under sec_401 a method either recalculation of the life expectancy or no recalculation of the life expectancy which is respect to an employee or spouse and must apply to all subsequent years a -1 q a e-7 b whether or not life expectancy will be recalculated in the event that the employee or spouse fails to make the election life expectancy of the employee and the spouse must be recalculated annually pursuant to sec_1 a -1 q a e- a election in the event that the employee fails to make the the plan may specify pursuant to section absent such a plan provision the in effect with sec_1 a -1 q a e-7 a of the proposed_regulations states that if the plan does not adopt an optional provision specifying whether life expectancies will be determined with or without regard to the permissive recalculation rule_of sec_401 of the code and the employee or spouse has not made an election pursuant to paragraph c the life expectancy of the employee or spouse or the joint life and last survivor expectancy of the employee and spouse must be recalculated annually as provided in sec_401 for purposes of determining all distributions required under sec_401 sec_1 a -1 q a e-2 a of the proposed of the regulations provides in part that in the case of any distribution under sec_401 iii and iv code the life expectancy of any designated_beneficiary is calculated based on the beneficiary’s attained age as beneficiary’s birthday in the calendar_year in which distributions are required to commence to such beneficiary if the order to satisfy sec_401 iii life expectancy of the surviving_spouse will be recalculated in accordance with sec_1 a -1 q a e-6 through e-8 the life expectancy of the surviving_spouse will be recalculated using the spouse’s attained age as surviving spouse’s birthday in each succeeding calendar_year in which recalculation is provided for purposes of calculating the minimum distribution for that distribution calendar_year of the of the iv and in page sec_1 a -1 q a h -2 a of the proposed_regulations states in part that generally if an employee’s benefit under a plan is divided into separate_accounts or segregated in the case of a defined_benefit_plan the separate_accounts will be aggregated for purposes of satisfying the rules in sec_401 of the code sec_1 a -1 q a h-2 b of the proposed iii and iv b ii or of the code as of the as of an employee’s required in the case of distributions under section regulations states that if beginning date or a employee’s or spouse’s where applicable_date of death the beneficiaries with respect to a separate_account or segregated share in the case of a defined_benefit_plan differ from the beneficiaries with respect to the other separate_accounts or segregated shares of the employee such separate_account or segregated shares need not be aggregated with other separate_accounts or segregated shares in order to determine whether the distributions from such separate_account or segregated account satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account or segregated share with respect to the first ruling_request only trust m b trusts a and c were in order to satisfy the was named as beneficiary of all plan x assets in the beneficiary form executed by you and individual a that was in effect on individual a’s death created under the terms of trust m separate_account rule under the regulations plan benefits must be divided into separate_accounts in the governing beneficiary instruments benefits among trusts a_trust m rather than under the beneficiary designation form the determination of individual a’s designated_beneficiary can not be done on a separate_account basis were no separate_accounts as of individual a’s death all beneficiaries of the trusts created under trust m must be considered in determining the applicable distribution period because the general_rule under q a h-2 a applies and c occurred under the terms of because the separation of plan therefore there thus b you are the beneficiary of trust a because the terms of trust a provide that you may invade principal in your absolute discretion after your death is essentially contingent upon your death within the meaning of sec_1_401_a_9_-1 e-5 e of the proposed_regulations and they are not considered thus the beneficiaries’ entitlement to benefits page under trusts b and c however your ability to receive with respect to if greater than annual income of the code that has been distributed from the principal is subject_to a standard income from trust c your issue may receive income during your lifetime in the discretion of the trustee and they are counted as beneficiaries although you are entitled to receive all of the income from trust b you are not required to receive any required_minimum_distribution amount under sec_401 plan x to trust b amounts of income and principal that are distributed from plan x to trust b could remain in the trusts while you are alive although access to these amounts may be delayed after your death the issue may receive benefits timing rather than the availability of the benefits to the issue the proposed_regulations the beneficiaries’ entitlement to benefits is not considered to be contingent upon your death under sec_1_401_a_9_-1 e-5 e and they are counted as beneficiaries and your issue are beneficiaries accordingly we conclude with respect to your first ruling_request that you and your issue are designated beneficiaries of plan x under sec_401 of the code thus pursuant to sec_1 a -1 q a e-5 b of b and c aggregated you your death affects the under trusts a thus with respect to your second and third ruling requests the designated_beneficiary with the shortest life expectancy will be used for determining the required_distribution pursuant to sec_1_401_a_9_-1 q a e-7 of the proposed_regulations your life expectancy will be recalculated under e-5 d to determine who has the shortest life expectancy unless you have made an appropriate election not to recalculate in accordance with the terms of plan x and sec_1 a -1 of the proposed_regulations this ruling is based on the assumption that plan x at all times met the requirements of sec_401 of the code you have not requested and we express no opinion in this ruling about the timing and amount of required distributions under the terms of the trusts or the status of the trusts for purposes of other provisions of the internal_revenue_code including but not limited to any federal estate_tax law page a copy of this ruling has been sent to your authorized representative in accordance with a valid power_of_attorney on file in this office sincerely yours fyam v sloan frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative ce
